In the

     United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 

No. 12‐1886 
TYRONE C. WILLIAMS, 
                                                Plaintiff‐Appellant, 
                                 v. 

SHERI WAHNER, et al., 
                                             Defendants‐Appellees. 
                     ____________________ 

          Appeal from the United States District Court for the 
                       Central District of Illinois. 
     No. 2:12‐cv‐02085‐MPM‐DGB — Michael P. McCuskey, Judge. 
                     ____________________ 

   SUBMITTED AUGUST 29, 2013 — DECIDED OCTOBER 1, 2013 
                     ____________________ 

   Before POSNER, ROVNER, and TINDER, Circuit Judges. 
   POSNER,  Circuit  Judge.  The  complaint  in  this  pro  se  pris‐
oner’s civil rights suit under 42 U.S.C. § 1983 alleges that the 
defendants, two officials of an Illinois jail, willfully failed to 
prevent other inmates from assaulting the plaintiff. In accor‐
dance  with  what  appears  to  be  a  common  practice  in  the 
Central District of Illinois, remarked by us in Budd v. Motley, 
711 F.3d 840, 841–42 (7th Cir. 2013); Smith v. Knox County Jail, 
2                                                          No. 12‐1886 


666 F.3d 1037, 1039 (7th Cir. 2012); Riley v. Kolitwenzew, 2013 
WL 1286646, at *1–2 (7th Cir. Apr. 1, 2013); Myrick v. Anglin, 
496 F. App’x 670, 672, 674 (7th Cir. 2012); Sousa v. Anglin, 481 
F.  App’x  265,  266–67  (7th  Cir.  2012);  Kincaid  v.  Sangamon 
County,  435  F.  App’x  533,  536  (7th  Cir.  2011),  and  LaVeau  v. 
Snyder,  84  F.  App’x  654  (7th  Cir.  2003),  all  per  curiam,  the 
district judge conducted a telephonic “merit‐review hearing” 
with the plaintiff. This had been done shortly after the com‐
plaint  was  docketed and  before any other filings  or activity 
in  the  case,  except  the  filing  and  granting  of  the  plaintiff’s 
petition  for  leave  to  proceed  in  forma  pauperis,  had  oc‐
curred. On the basis of the hearing, the judge dismissed the 
complaint  for  failure  to  state  a  claim.  He  stated  that  the 
plaintiff  had  “no  evidence  that  the  guards  …  had  any 
knowledge of any threat made by the inmate who assaulted 
him. Plaintiff admitted that the assault came without warn‐
ing.”  There  is  no  transcript  of  the  hearing,  and  no  explana‐
tion why the judge thought the guards’ knowledge material; 
the  defendants  are  not  guards,  but  officials.  The  dismissal 
was without leave to amend, and therefore, being a final de‐
cision  on  the  merits,  with  prejudice.  9  Charles  Alan  Wright 
& Arthur R. Miller, Federal Practice and Procedure § 2373, pp. 
739–43 and n. 4 (3d ed. 2008). 
    The procedure employed by the judge was inquisitorial. 
It  resembles  the  procedure  employed  by  a  French  juge 
d’instruction,  who  doubles  as  judge  and  investigator,  Code 
de  Procédure  Pénale,  arts.  81,  81‐1,  82;  Jacqueline  S.  Hodg‐
son, “The French Prosecutor in Question,” 67 Wash. & Lee L. 
Rev.  1361,  1368–69  and  nn.  42,  45–48  (2010);  Jacqueline 
Hodgson,  “The  Role  of  the  Criminal  Defence  Lawyer  in  an 
Inquisitorial  Procedure:  Legal  and  Ethical  Constraints,”  9 
Legal  Ethics  125,  129  (2006),  and  by  similar  officials  in  other 
No. 12‐1886                                                             3 


Continental  judicial  systems.  See  Abraham  S.  Goldstein  & 
Martin  Marcus,  “The  Myth  of  Judicial  Supervision  in  Three 
‘Inquisitorial’ Systems: France, Italy, and Germany,” 87 Yale 
L.J. 240, 256–62 (1977). The practice has no basis in American 
law  other  than  in  proceedings  before  some  administrative 
agencies, and was conducted in this case without any of the 
safeguards  that  attend  the  Continental  practice,  such  as  the 
right to assistance of counsel, see Hodgson, supra, at 129–31, 
and to present and challenge evidence. Id. at 131. 
    What  is  true  is  that  “the  [federal  district]  court  shall  re‐
view, before docketing, if feasible or, in any event, as soon as 
practicable  after  docketing,  a  complaint  in  a  civil  action  in 
which  a  prisoner  seeks  redress  from  a  governmental  entity 
or  officer  or  employee  of  a  governmental  entity,”  and  if  on 
the basis of this review the judge finds that the complaint “is 
frivolous, malicious, or fails to state a claim upon which re‐
lief  may  be  granted,”  he  shall  dismiss  it.  28  U.S.C. 
§§ 1915A(a),  (b)(1).  It  is  also  true  that,  if  skeptical  from  his 
reading  of  the  complaint  that  the  plaintiff  will  be  able  to 
prove his case, the judge can on his own initiative institute a 
summary  judgment  proceeding,  Celotex  Corp.  v.  Catrett,  477 
U.S. 317, 326 (1986); Golden Years Homestead, Inc. v. Buckland, 
557 F.3d 457, 461–62 (7th Cir. 2009); Simpson v. Merchants Re‐
covery Bureau, Inc., 171 F.3d 546, 549 (7th Cir. 1999)—though 
he  must  warn  a  pro  se  plaintiff  that  without  admissible 
documentary  evidence  (as  distinct  from  argument)  to  sup‐
port  the  allegations  of  the  complaint,  summary  judgment 
may be granted for the defendant. Celotex Corp. v. Catrett, su‐
pra, 477 U.S. at 326; Pactiv Corp. v. Rupert, 724 F.3d 999, 1001 
(7th Cir. 2013); Simpson v. Merchants Recovery Bureau, Inc., su‐
pra,  171  F.3d  at  549;  Lewis  v.  Faulkner,  689  F.2d  100,  101–02 
(7th Cir. 1982). 
4                                                          No. 12‐1886 


     Neither  procedure  (early  screening  or  summary  judg‐
ment),  unlike  its  Continental  counterparts,  contemplates  an 
oral  examination  of  a  party  by  the  judge  designed  to  elicit 
answers that will enable the judge to resolve contestable fac‐
tual issues. If the validity of a claim depends on the accuracy 
of  the  plaintiff’s  factual  allegations,  as  it  does  in  this  case, 
and their accuracy can’t be resolved without an oral hearing, 
it is a matter to be resolved at trial, see, e.g., Anderson v. City 
of Bessemer, 470 U.S. 564, 575 (1985); Poller v. Columbia Broad‐
casting  System,  Inc.,  368  U.S.  464,  473  (1962);  United  States  v. 
Woolfolk, 197 F.3d 900, 904 (7th Cir. 1999), in conformity with 
the  procedures  that  govern  trials,  none  of  which  the  judge 
employed. 
    Apart from one case in the Eastern District of Wisconsin, 
Whiteside  v.  Morgan,  2012  WL  1933703,  at  *1–2  (E.D.  Wis. 
May 29, 2012), the Central District of Illinois is, as far as we 
know, the  only  federal judicial district in the entire country 
that employs the procedure used in this case—and in White‐
side  it  was  used  only  to  clarify  the  plaintiff’s  allegations, 
rather than as a basis for dismissal; in fact the judge did not 
dismiss  the  case.  Nor  to  our  knowledge  has  any  appellate 
court  endorsed  the  practice,  at  least  in  a  published  (in  the 
sense of precedential) opinion. Of the cases in this court that 
we  cited  earlier,  Budd,  LaVeau,  Myrick,  Kincaid,  and  Smith 
mention the practice noncommittally, in the sense of neither 
approving nor disapproving it; Sousa seems critical but does 
not go so far as to question its legality; Riley calls the practice 
“useful”  but  is  not  a  published  opinion.  In  all  the  cases  ex‐
cept  LaVeau  we  reversed  the  dismissal  of  the  complaint 
without relying on the merit‐review hearing, so there was no 
pressing need to consider the legality of the procedure—and 
in LaVeau the basis for dismissal was not anything that had 
No. 12‐1886                                                        5 


happened at the oral hearing; it was the delusional character 
of the allegations in the plaintiff’s written submissions. 
    It is time to end the practice. It is unlawful. But we need 
to distinguish between the judge’s resolving material factual 
disputes on the basis of his interrogation of the plaintiff, and, 
as  in  Whiteside,  his  simply  trying  to  determine  what  the 
plaintiff  is  alleging.  Many  prisoners  can  explain  themselves 
orally but not in writing. They may be illiterate in English, or 
they may simply be such poor writers that they can’t convey 
their  thoughts  other  than  orally.  So  we  can  understand  a 
judge’s wanting to clarify an unclear pro se complaint by in‐
terviewing the plaintiff. But the judge must be careful not to 
allow so innocent an oral examination to molt into a judicial 
cross‐examination  designed  to  elicit  admissions  (as  in: 
”Plaintiff admitted that the assault came without warning”). 
   When the complaint is unclear rather than patently with‐
out merit, an alternative to the oral examination is to dismiss 
the  complaint  with  leave  to  amend,  though  in  doing  so  the 
judge should explain, for the guidance of the pro se prisoner, 
what  exactly  needs  to  be  clarified.  Donald  v.  Cook  County 
Sheriff’s Dep’t, 95 F.3d 548, 555–56 (7th Cir. 1996); Nasious v. 
Two  Unknown  B.I.C.E.  Agents,  492  F.3d  1158,  1163  (10th  Cir. 
2007);  Stewart  v.  Wisconsin,  2013  WL  149342,  at  *2–3  (E.D. 
Wis. Jan. 14, 2013); cf. James v. Pliler, 269 F.3d 1124, 1126 (9th 
Cir. 2001). 
   But  the  procedure  employed  in  this  case  was  unaccept‐
able.  The  judgment  is  therefore  reversed  and  the  case  re‐
manded  to the  district  court for  further  proceedings consis‐
tent with this opinion. 
                                      REVERSED AND REMANDED.